DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2021 was considered by the examiner.




Drawing Objections
The drawings are objected to because:
In figure 3, elements 310 and 308 are pointing to the same structure. Applicant needs to use one element number per element.
The limitations of claim 18 are not shown.
The limitations of claim 19 are not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 18,
Based upon the drawings and specification, Applicant does not have possession of claim 18. It appears that claim 18 is an attempt to mix the embodiments reflected in figures 5-7. Applicant does not have support for such a mixture. Therefore, this combination of species is considered new matter. See Hyatt v. Dudas, 492 F.3d 1365 (Fed. Cir. 2007).
Regarding claim 19,
Applicant does not have possession or written description support for forming the device on the IV material first and then second, subsequently, forming the III-V material on the opposite side of the IV material. At best Applicant has boilderplate language stating that the order may be rearranged. This is similar to the language the Court in D Three Enter., LLC v. SunModo Corp., 890 F.3d 1042, 1050-51 (Fed. Cir. 2018) found to be insufficient to show adequate disclosure under the written description requirement. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 17
Claim 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
The omitted elements are: a gate, a source, and a drain. Applicant is claiming a semiconductor device with a channel region, and current traversing the channel region. However, in order to create a current in a channel region the device needs to include all the structural elements which will 1) form the channel, and 2) control the channel such that a current in the channel region can be formed. Therefore, Applicant needs to claim the essential elements of a transistor which include: a gate, a source, and a drain.
Regarding claim 10,
Claim 10 is rejected for the same reasons as claim 1 above.
Regarding claim 17,
Claim 17 is rejected for the same reasons as claim 1 above.
Regarding claims 5-6, and 13-14
Applicant has not added any new structural limitation to claims 5-6. Therefore, one of ordinary skill in the art would not know what is included and excluded by adding “a trench gate inversion FET” or a “trench gate accumulation FET”. Further, one of ordinary skill in the art would not understand the structural relationship between these new FETs and the FET of claim 4. Therefore, the claim is also indefinite as it lacks structural relationship between the limitations of claims 5/6 and claim 4.
Regarding claims 13-14,
Claims 13-14 are rejected for the same reason as claims 5 and 6 above.
Regarding claim 20,
Claim 20 is rejected for the same reasons as claim 5-6 above.
Regarding claim 18,
Claim 18 is indefinite as “the class III-V material” lacks antecedent basis. Also, the class IV material lacks antecedent basis.
Regarding claim 18,
Claim 18 is indefinite because how the III-V material be formed on itself at the same time the IV material is disposed on the first carrier?

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 5-6, 
Claims 5-6 appear to simply relabel the FET of claim 2 to a “trench gate inversion FET” and a “trench gate accumulation FET”. This is because they add no new structural limitations to claim 4.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claims 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2002/0024094 A1) (“Gao”), in view of Trivedi et al., “The Electrical Engineering Handbook”, Chapter 7 – Power Semiconductor Devices, pages 163-176, 2005, https://doi.org/10.1016/B978-012170960-0/50016-5 (“Trivedi”).
Regarding claims 1, 10, and 17 Gao teaches at least in figure 1D:
	A substrate (102a);
	A drift region (102b) formed on the substrate (102a) and comprising a class III-V material (102b is GaAs); and
	A channel region (in 110 between 124) comprising a class IV material (110 is Ge),
	
	Trivedi teaches  at least in figure 7.15:
	That a lateral, or planar, transistor (figure 7.15(B)) such as that taught by Gao is an obvious variant of the trench transistor (figure 7.15(A)). Trivedi teaches the trench transistor offers the ability to achieve lower cell size and higher packing density. While the planar transistor allows for all the terminals to be on top which allows for it to more easily be integrated with other circuit elements. Pg. 172, col. 2 at ¶ 1. Therefore, Trivedi teaches that a trench transistor is an obvious variant of the planar transistor, and further, one of ordinary skill in the art would understand which transistor to use based upon their design requirements. 

	Based upon the above, regarding the limitation,
Wherein a current of the semiconductor device traverses the channel region, the drift region, and the substrate,
Examiner believes Applicant is trying to claim a vertical device. Gao teaches a horizontal device. As shown by Trivedi it would have been obvious to one of ordinary skill in the art to change the planar transistor of Gao into a vertical transistor. Once one makes the obvious change the above limitation would have been inherent in the vertical device.
Regarding claim 2, Trivedi teaches  at least in figure 7.15:
a first contact (drain) to which the substrate is attached (substrate); and 
a second contact (source or gate) to which the channel region is attached (the source is attached to the channel in the same manner as Applicant’s figures 3-4 source 320/418 is attached to the channel, and the gate is attached in the same manner as figures 3-4 gate 316/414).
Regarding claim 7, Gao teaches at least in figure 1D:
wherein the class IV material includes Silicon (as stated in claim 3 below it would have been obvious to one of ordinary skill in the art to change the Ge to Si, as both are widely known as being obvious variants of each other in the semiconductor arts), and 
the class III-V material includes Gallium Arsenide (1-2b is GaAs).
Regarding claims 8, and 16 Gao teaches at least in figure 1D:
wherein the substrate (102b is part of 102) is formed using the class III-V material (GaAs).
Regarding claims 9, and 15 Gao teaches at least in figure 1D:
wherein a conduction band diode is formed at an interface between the channel region and the drift region and defined by a conduction band offset between the class IV material and the class III-V material (since the prior art teaches the same structure as Applicant has claimed therefore, it must form this same conduction band diode. If this is not the case then Applicant will need to amend the claims to include the structure of the conduction band diode that is different from what is claimed).

Claim(s) 3-4, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Trivedi, in view of Aurola (US 9,948,304 B2) (“Aurola”).
Regarding claim 3, and 11 Gao and Trivedi do not teach:
wherein the semiconductor device comprises a Schottky diode, and 
further wherein the second contact is a metal Schottky contact providing an anode of the Schottky diode, the channel region includes n-type Silicon, the drift region is doped n-type, and the first contact provides a cathode of the Schottky diode.

Examiner understands claim 3 to be directed to Applicant’s figure 1 and 2.
Gao and Trivedi teach the gate electrode is connected to the channel by means of a gate oxide. Thus, Gao and Trivedi teach an insulated gate transistor

Aurola teaches:
That a insulated gate is an obvious variant of a Schottky gate. Col. 45 at lines 42-64. Thus, it would have been obvious to one of ordinary skill in the art using routine skill in the art to choose either an insulated gate or a Schottky gate for the FET they are designing based upon their design requirements

Removing the gate of the gate insulator of Gao as described by Aurola results in:
wherein the semiconductor device comprises a Schottky diode (detailed below), and 
further wherein the second contact (gate) is a metal Schottky contact (gate metal) providing an anode of the Schottky diode (gate metal is the anode) , 
the channel region includes n-type Silicon (110; ¶ 0019, where the channel region is Ge. However, it is extremely obvious that one could replace Si for Ge as these two materials are well known variants in the art; figure 1A where the channel is n-type), 
the first contact (Trivedi drain) provides a cathode of the Schottky diode (drain).

Gao teaches:
The drift region is undoped.
Trivedi teaches:
In a vertical FET the drift region can be doped n-type.

Based upon the references it would have been obvious to one of ordinary skill in the art to make the drift region of Gao n-type.
Regarding claims 4, and 12 Gao and Trivedi teach:
wherein the semiconductor device comprises a field-effect transistor (FET) (this is not a patentable limitation. However, Applicant has defined the FET below), and further 
wherein the first contact provides a drain contact of the FET (Trivedi drain), 
the second contact provides a source contact of the FET (Trivedi source), and 
the channel region includes at least one source region defining a current channel of the current (the channel is between the source and drain).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822